NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3660-18

MICHAEL J. KELSEY,

          Plaintiff-Appellant,

v.

PLYMOUTH ROCK ASSURANCE
d/b/a PLYMOUTH ROCK
MANAGEMENT COMPANY OF
NEW JERSEY d/b/a HIGH POINT
PREFERRED INSURANCE
COMPANY,

     Defendant-Respondent.
_____________________________

                    Submitted November 30, 2020 – Decided March 17, 2021

                    Before Judges Mayer and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. DC-007855-18.

                    Michael J. Kelsey, appellant pro se.

                    Tango, Dickinson, Lorenzo, McDermott and McGee,
                    LLP, attorneys for respondent (Richard M. Tango, of
                    counsel; Michael W. Cantelli, on the brief).
PER CURIAM

      Plaintiff, Michael J. Kelsey, appeals from a March 15, 2019 order granting

summary judgment to defendant, Plymouth Rock Assurance. We reverse and

remand.

      This case arises from an insurance claim for property damage caused by

Superstorm Sandy. Defendant denied coverage, contending that plaintiff failed

to give prompt notice of the claim as required under the insurance policy.

Plaintiff, who is self-represented, filed suit alleging that the insurance company

acted in bad faith in violation of the New Jersey Unfair Claims Settlement

Practices Act (NJUCSPA), N.J.S.A. 17B:30-2. Defendant did not file a timely

answer to the civil complaint and the trial court entered default. Defendant

thereafter filed a motion to vacate the default and to permit it to file an answer

out-of-time. The trial court granted defendant's motion on February 8, 2019.

On March 1, 2019, defendant filed a notice of motion for summary judgment.

On March 14, 2019, plaintiff filed an opposition to defendant's summary

judgment motion and filed a motion to strike defendant's answer and reinstate

defendant's default status nunc pro tunc.

      The trial court granted defendant's motion for summary judgment on

March 15, 2019. Apparently, the court was unaware that plaintiff had filed an


                                                                            A-3660-18
                                        2
opposition. The box marked "unopposed" was checked on the court's March 15,

2019 order. The order does not include a statement of reasons, and so far as the

record indicates, the court did not place its reasons for granting summary

judgment on the record. On March 28, 2019, the court denied plaintiff's motion

to strike defendant's answer and reinstate default status, stating "[m]otion denied

as moot. Summary judgment was already granted in this case."

      As noted, plaintiff appeals from the March 15, 2019 order that incorrectly

presupposed that defendant's motion was unopposed. Defendant acknowledges

in its appeal brief that plaintiff had in fact filed opposition. We note further that

defendant's appeal brief argues the merits of its summary judgment motion but

does not address or even mention plaintiff's central contention on appeal that the

trial court incorrectly assumed that plaintiff's summary judgment motion was

unopposed.

      "[W]hen deciding summary judgment motions, trial courts are required to

engage in the same type of evaluation, analysis or sifting of evidential materials

by [Rule] 4:37-2(b) in light of the burden of persuasion that applies if the matter

goes to trial." Brill v. Guardian Life Ins. Co. of America, 142 N.J. 520, 539–40

(1995). It also is well-settled that a motion court must explain the reasons for

its decision. R. 1:7-4. Accordingly, "[a]lthough our standard of review from


                                                                               A-3660-18
                                         3
the grant of a motion for summary judgment is de novo, . . . our function as an

appellate court is to review the decision of the trial court, not to decide the

motion tabula rasa." Estate of Doerfler v. Fed. Ins. Co., 454 N.J. Super. 298,

301–02 (App. Div. 2018) (emphasis in original) (internal citation omitted). 1

        Plaintiff is entitled to have the trial court consider his arguments for

opposing summary judgment against him. In this instance, it does not appear

that the trial court considered those arguments, and the reasons for granting the

motion were not written or placed orally on the record. For these reasons, we

are constrained to vacate the order granting summary judgment and remand for




1
    In addition, Rule 2:5-1(b) provides:

              Within [fifteen] days [after the appellant has placed the
              trial judge on notice of the appeal], the trial judge . . .
              may file and mail to the parties an amplification of a
              prior statement, opinion[,] or memorandum made either
              in writing or orally and recorded pursuant to [Rule] 1:2-
              2. If there is no such prior statement, opinion[,] or
              memorandum, the trial judge . . . shall within such time
              file with the Clerk of the Appellate Division and mail
              to the parties a written opinion stating findings of fact
              and conclusions of law.

              [(emphasis added).]

In this instance, it appears that the trial court also failed to adhere
to this requirement.
                                                                            A-3660-18
                                           4
the trial court to make appropriate findings under the Brill standard. We offer

no opinion on the merits of defendant's summary judgment motion.

      Reversed and remanded for proceedings consistent with this opinion. We

do not retain jurisdiction.




                                                                         A-3660-18
                                      5